Notice of Non-Responsive Amendment
			          Election/Restriction 
1.	The reply filed on 9/21/21 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):
The amendment filed on 9/21/21 presents only claims drawn to a non-elected invention which is therefore considered non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because applicant has amended the claims to include “a ring integrally formed with the top surface of the ring shaped body” in claim 4.  In applicant’s arguments/remarks filed 9/21/21, applicant points to support for the amendment being “Fig 6c and its corresponding written description”.  In the Response to Election/Restriction received 2/26/21, applicant elected Species 6 corresponding to Figures 1 and 7a-7e. In the Election/Restriction requirement mailed 12/28/20, Figure 6c was indicated as corresponding to Species 5, which is a non-elected invention.  Furthermore, a review of the specification does not appear to provide support for a process of integrally forming a ring, as newly recited in claim 1.  Also, the newly added claims (i.e claims 20-26) describe a first and second step which corresponds to the non-elected invention of Species 5 rather than the elected invention of Figures 7a-7e.  
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/NIRVANA DEONAUTH/           Examiner, Art Unit 3726